Exhibit 99.3 Management’s Discussion and Analysis (amended) Year Ended December 31, 2011 This Management’s Discussion and Analysis (“MD&A”) of Baja Mining Corp. and its subsidiaries (“Baja” or the “Company”) provides analysis of the Company’s financial results for the year ended December 31, 2011. All financial information included in this MD&A, including comparatives, has been prepared in accordance with International Financial Reporting Standards (“IFRS”). The following information should be read in conjunction with the accompanying audited consolidated financial statements, notes to those financial statements and the Company’s Annual Information Form for the year ended December 31, 2011, all of which are available on the SEDAR website at www.sedar.com. Contrary to prior years, financial information is now expressed in United States dollars, unless stated otherwise. This MD&A is current as of March 30, 2012. Risk Factors Readers should carefully consider the risks and uncertainties described in the Company’s Annual Information Form for the year ended December 31, 2011 before deciding whether to invest in the common stock of Baja. Financial highlights Three months ended Year ended December 31 December 31 (USD thousands unless otherwise noted) Capital expenditures - property, plant and equipment Cash and cash equivalents Working capital (159,733 ) (159,733 ) Modified working capital (1) Senior debt - - Subordinated debt Loss (income) (20,021 ) Loss (income) attributable to shareholders (11,512 ) Loss (income) per share - basic (0.03 ) Modified loss (2) Modified loss (income) attributable to shareholders (2) Modified loss (income) per share - basic (2) The Company's financial statements are prepared in accordance with IFRS. Modified working capital is a non-IFRS measure which is defined as current assets less current liabilities, adjusted to add back current senior debt and current derivative liabilities. Refer to page 32 for reconciliations of working capital to modified working capital. The Company's financial statements are prepared in accordance with IFRS. Modified loss is a non-IFRS measure which is defined as loss before foreign exchange, fair value adjustment on derivative instruments and change in estimate. Refer to page 32 for reconciliations of loss (income) to modified loss (income). Fourth quarter and recent highlights ● The Company drew $176.5 million from its senior debt facilities during the fourth quarter of 2011. ● Two new key members have been added to the Company’s senior executive team, Mr. Adam Wright as Chief Operating Officer of the Company, and Mr. Charles Hennessey, as Vice President Operations of the Company’s 70% owned Mexican subsidiary, both of whom bring extensive operational experience to the Company. ● Overall construction at the Boleo Project continues to advance on schedule, including advancing construction of the acid plant, tailings storage facility and the marine terminal, as well as, installation and testing of the initial power plant. ● Management is in the process of establishing a definitive forecast of the costs to complete the Boleo Project and expects that this detailed cost analysis will be completed during the second quarter of 2012. ● The site-based workforce at the Boleo Project, including contractors, exceeded 2,300 workers as of the date of this MD&A. Overview Baja Mining Corp. (“the Company”) was incorporated on July 15, 1985 under the Company Act of British Columbia. The Company has one project at this time, the Boleo Project (the “Project”), which is a copper-cobalt-zinc-manganese deposit located near Santa Rosalia, Baja California Sur, Mexico.The Project is currently under construction and surface and underground mining activities have commenced. The Company owns a 70% interest in the Boleo Project through its wholly owned Luxembourg subsidiary, Baja International S.à r.l., which owns 100% of a Luxembourg subsidiary, Boleo International S.à r.l., which in turn owns 70% of the shares of Minera y Metalurgica del Boleo S.A. de C.V. (“MMB”).MMB holds all mineral and property rights for Boleo. The remaining 30% of MMB is owned by a Korean Consortium (the “Consortium”), the members of which acquired their interest in June 2008. The Project is currently progressing as anticipated to meet the development schedule, which provides for mechanical completion and commissioning of the copper circuits in late 2012 and early 2013 to allow for first copper production during the first half of 2013. Corporate Outlook During 2011, management was focused on development of the Boleo Project, including engineering, construction, staffing, scheduling, budgeting and drawing on senior debt facilities, following satisfaction of the remaining conditions precedent. Major milestones in each of these areas were achieved during the year. With approximately one year remaining until mechanical completion, the Company is focused on the following key project development activities: a) Substantial completion of engineering; b) Completion of procurement; c) Managing site construction; d) Demonstrate a comprehensive framework for operational readiness; and e) Continued hiring and training of quality staff. The Company continues to manage its EPCM contractor and its key vendor’s to maintain focus on the above key activities to keep the Boleo Project on target for commissioning and the commencement of copper production. Baja Mining Corp. MD&A Q4 2011 2 Boleo Project Development Activities The Boleo Project is located on the east coast of Baja California Sur, Mexico, near the town of Santa Rosalia, some 900 kilometers south of San Diego, USA. The deposit contains seven mineralized seams, called “mantos”, stacked within a single formation, all dipping gently to the east towards the Sea of Cortez in a step-like fashion, due to post depositional faulting. The Boleo Project consists of roughly 12,000 hectares of mineral concessions and 7,000 hectares of surface occupancy rights, each assembled as part of a contiguous titled block. The Project is located within the “buffer zone” of the El Vizcaíno Biosphere (“El Vizcaíno”), a Mexican National environmental reserve; and the required Environmental Impact Manifest (“EIM”) has been approved by Mexican authorities, allowing the Project to be built and operated in the buffer zone of El Vizcaíno. The Boleo Project is being developed as a series of underground mines using a room-and-pillar mining method, along with small open-cut mines. The ore will be fed to a processing plant, which will utilize a two-stage leaching circuit, followed by solid/liquid separation and solvent extraction/electrowinning to produce copper and cobalt as metal, zinc as zinc sulfate monohydrate and, likely at some point, manganese, probably as manganese carbonate.The plant is expected to produce, on average, 125 million pounds of copper per year for the first 6 years at an average grade above 2% and 84 million pounds of copper per year thereafter at an average grade of 1.33% (based on the currently schedule mine life).Based on present reserves and the current mine plan, the scheduled life of mine is 23 years. Financing is in place to support the construction and development of the Boleo Project During the fourth quarter of 2011, the Company drew $176.5 million from its senior debt facilities. The total of the Project finance facilities amounts to $823 million, of which $759 is senior debt.The first draw from the senior debt facilities in October 2011 was drawn proportionately from all senior lenders and signified successful completion of conditions precedent.The second draw in December 2011 of approximately $52 million was completed entirely from the Export-Import Bank of the United States (“USExim”). The Company had spent its required Project equity by the second quarter of 2011, allowing it to draw $50 million on the Baja funding loan available from the Consortium.During the third quarter, the Company was then able to draw $50 million from the subordinated debt facility available from the Korean Development Bank. Other than the administrative error leading to late payment of USExim commitment fees, which has since been completely remedied (refer to “Liquidity and Capital Resources”), the Company was in compliance with all covenants associated with its senior debt facilities at December 31, 2011. Construction of the Boleo Project is advancing toward planned start of operations in 2013 Significant construction progress was made during the year, including commencing construction of the: ● Key components of the process plant, including the solid-liquid separation circuit (high-rate thickeners) and foundation for the solvent extraction electrowinning circuits; ● Acid plant; ● Tailings storage facility; ● Mine maintenance facility; and ● Marine terminal. Baja Mining Corp. MD&A Q4 2011 3 The activities relating to Engineering, Procurement and Construction Management (“EPCM”) were 70% complete at February 29, 2012. The EPCM contractor has advanced project engineering to 92% completion.Detailed engineering is expected to be completed by mid-2012.The Company has been focused on a seamless integration between engineering and construction, including engineering support for concrete and structural steel design, since the planned move of engineering services by the Company’s EPCM contractor to Mexico was completed during the third quarter. The Company also continues to place its own key individuals in each significant project area to liaise, integrate and manage the EPCM contractor. Mass earthworks at the Boleo processing plant are nearing completion in most areas with concrete work also well underway. Two batch plants were put into use, supplying up to 120 cubic meters per hour of concrete in support of the 72,000 cubic metres of concrete required for development of the plant and other infrastructure over the coming months. The Company has poured 56% or approximately 40,000 cubic meters of concrete, which was largely used in construction of the six 60 meter diameter high-rate thickeners, along with foundations for acid tanks, leach tanks and milling equipment. Deliveries of process equipment for the plant and bulk materials such as piping and structural steel are arriving daily. In August 2011, the first of three desalination plants became operational.The desalination plant was the first permanent unit of the processing plant to become operational.It provides 530,000 litres of fresh water per day, including all of the fresh water required for drinking and construction at the Boleo site.The two other desalination plants will be constructed by Q3 2012 and will provide all of the fresh water required for permanent operations at Boleo. Three 2.5 megawatt power generators became operational in February 2012.These three generators are supplying electrical power for the construction activities, for initial mining operations and for the camp.During the production phase, the increased power demand will be provided by three additional generators, each with 7.7megawatts of capacity, and from the cogeneration of power from the burning of sulphur in the acid plant. Construction of the mine maintenance facility was completed early in 2012, a slight delay from the planned timing for occupancy of December 2011.Camp construction and laboratory construction were completed, and the interior construction work for the on-site laboratory is complete and the facility is operational. Anticipated 2012 construction milestones include: ● Commencement of the erection of the ball mill and scrubber; ● Completion of acid plant converter and CCD thickeners; ● Completion of the marine terminal; and ● Mechanical completion of copper circuits and acid plant. Commissioning of the copper circuit is scheduled for late 2012/early 2013, with first copper production anticipated in the first half of 2013.The cobalt and zinc circuits are expected to follow a reasonable period of time after the copper circuit reaches steady state. Management is committed to monitoring project costs At the end of February 2012, Engineering and Procurement activities were 92% and 84% complete, respectively. Management is in the process of establishing a definitive forecast of the costs to complete the Project and expects that this detailed cost analysis will be completed during the second quarter of 2012. While work on the forecast is ongoing, preliminary analysis of trends indicate that there may be inflationary pressure on several key components of the Project. This includes higher than expected costs for labour, fuel and steel.As a result, management has initiated a program to identify and implement cost saving measures across a broad range of project activities. Baja Mining Corp. MD&A Q4 2011 4 Surface and underground mining have commenced Surface mining commenced in May 2011 and was largely focused on construction activities in the tailings dam area and on road construction.Currently the surface mining group has focused on selective ore production in addition to the other priorities in the early years.The Company has stockpiled approximately 280,000 wet tonnes of manto ore since the start of surface mining in the second quarter of 2011. The surface mining equipment fleet has completed its initial complement ofprimary equipment, consisting of hydraulic excavators, front end loaders, tractor bulldozers, and mining and hauling trucks, which the Company took receipt of in the first quarter of 2011. The Company has purchased and commissioned all of its major surface mining equipment. Underground mining of development headings at the Boleo Project commenced on schedule in September2011.The focus remains to build a safe and efficient mining organization to productively develop the Boleo reserves. The Company expected a slow ramp-up to full production rates in underground mining, with the mine plan and production models being conservatively planned to reflect this. However, the advance of underground development is increasing but at slower rates than projected. This is to adequately manage the safety risks associated with training an inexperienced work force to operate in challenging ground conditions. The mining team also encountered more old mine workings than expected while developing the M-301 mine, which exacerbated the situation. With an ongoing commitment to training, the Company still believes the locally employed mine team will be able to meet the long term development and production targets of the mine plan. However, in the short term, a plan has been developed to mitigate any issues before they arise by engaging an experienced contract miner to undertake the development of the M-301 mine. In the meantime the Company will deploy its own resources in the M-303 mine with a focus on continuous improvement based on training the new workforce in safe and efficient mining techniques. The contract miner will provide their own equipment for development and will also provide training support to the Company. There will be no impact to the continued employment or hiring of the local workforce. The Company is on target with tonnages of stockpiled ore required for plant start-up despite the slower start to underground mining, as this material is being adequately supplemented with ore from the ongoing surface mining effort. Underground mining equipment received on site includes: ● roof bolters; ● shuttle cars; ● a continuous miner; ● several mine fans, face fans and air chillers; ● belt conveyor drives, take-ups and terminal groups; ● several electrical power centres, mine supply electrical transformers and associatedswitchgear; and ● a 2MW diesel generator. The above-mentioned equipment allowed underground mining operations to commence prior to establishing the permanent power plant at Boleo.The Company has ordered approximately 85% of its major underground mining equipment.The Company has commissioned one of three continuous mining units and established portals and entries in two active underground mining areas and expects the second and third continuous miners by the end of April 2012 and August 2012, respectively. Baja Mining Corp. MD&A Q4 2011 5 Skills training and community programs are advancing At the end of the year, the Company had approximately 2,680 personnel working on the Project, of which approximately 2,190 are contractors, close to the maximum workforce expected through construction, with approximately 1,000 full time permanent positions continuing through operations.Despite the global shortage of qualified personnel in the mining industry, the Company’s human resources department has had great success in identifying and hiring the required staff to ensure that the Project can continue as planned. The surface mining team expanded from 43 personnel at the start of surface mining to approximately 125 personnel at the end of 2011.Training programs for equipment skill development and operations continue, including participation in classroom and simulator machine training.The underground mining team consists of 36 personnel and continues to focus its efforts on new operator training on mine production equipment, including the roof bolter, shuttle cars, continuous miner and electrical power centre.There are also 11 technical service personnel to support the surface and underground mining initiatives. The Company continues to be involved in the local community, including training of emergency personnel, establishing a recycling program and support of local schools. Exploration drilling began in the third quarter The Company’s latest drill program for the Boleo Project commenced in 2011 and is well underway, with 45 drill holes (8,170 meters) completed. The objectives of the $2.3 million drill program are to: ● extend mineralization around the limits of the planned mines at Boleo; ● define further potential high grade (+2%) areas of copper ore not in the current Boleo mine plan; and ● to test prospective areas of Manto 4, the deepest and most sparsely drilled manto on the Boleo property. The Company does not yet have sufficient data to draw conclusions from the samples tested.The Company expects to publish preliminary results of its drilling program to date in April 2012. Investigations continue into manganese recovery options at Boleo During 2011 the Company has continued investigating market opportunities for the sale (or off-take) of manganese carbonate that could be produced at Boleo.Baja is continuing discussions with a number of parties interested in an off-take of potential manganese carbonate production.Concurrent with these marketing activities, Baja has made preparations to undertake test work and engineering studies to optimize the production of manganese carbonate and studies on the production of electrolytic manganese metal are currently on hold pending the outcome of work on manganese carbonate.The recovery and production of added-value manganese products is not currently included in the economic evaluation of the Boleo Project and, if progressed, is expected to further increase the value of the Project to stakeholders. In the second half of 2012, Baja will combine the outcomes of the manganese marketing and engineering studies into a manganese business case that will be presented to the Manganese Action Committee, a committee comprised of representatives from Baja and the Korean Consortium. Baja Mining Corp. MD&A Q4 2011 6 Management is focussed on advancing Boleo The Company added two new key members to its senior executive team in December 2011.Mr. Adam Wright joined Baja as Chief Operating Officer and Mr. Charles Hennessey joined MMB as Vice President Operations.Both Mr. Wright and Mr. Hennessey bring extensive experience to the Boleo Project and will be assets as the Company completes construction and moves into operations.Mr. Wright replaced the retiring COO, Mr. Michael Shaw. Mr Shaw will be working closely with Mr. Wright to ensure a smooth transition through the end of construction and into plant operations.Mr. Shaw remains as Vice President Construction & Engineering and a Director of MMB. In December 2011, the Company appointed Independent Lead Director Mr. Giles Baynham as Chair of the Board and Mr. Wolf Seidler to the Nominating Committee.Mr. Baynham was elected as a director in May 2011.At that time, the Board intended that Mr. Baynham would progress to Chair after a familiarization period, which is now complete.Mr. John Greenslade, President and Chief Executive Officer, was acting Interim Chair from May25, 2011.Mr. Greenslade has stepped down as Interim Chair and as a member of the Nominating Committee. Review of Operating Results Comparison of the year ended December 31, 2011 to the year ended December 31,2010 For the year ended December 31, 2011, the Company recorded income attributed to its shareholders of $11.5million or $0.03 per share (basic) as compared to a loss attributed to its shareholders of $69.6million or $0.41per share (basic) for the same period in 2010. The decrease in loss was primarily driven by the fair value gain on the Company’s zero cost collar hedge contracts of $42.8 million, due to a reduction in forward copper prices from the prior year compared to the Company’s call price, and $4.0 million in foreign exchange gains, as the Canadian dollar weakened against the US dollar compared to the prior year. Operating expenses during the year ended December 31, 2011 were $22.8 million compared to $11.2million for the same period in 2010. A summary of the most significant difference are discussed below: ● Office and administration: $2.8 million ($1.7 million in 2010) – in support of the Boleo Project going into full construction and development, office and administrative expenses increased. This includes increased rental expense of approximately $0.5 million for the Company’s head office space in Vancouver and an increase in general administrative expenses, including insurance, supplies and telephone of approximately $0.6 million; ● Wages: $5.0 million ($3.7 million in 2010) – the increase in 2011 compared to the corresponding period in 2010 reflects the continued increase in strategic planning and development of information technology infrastructure, as well as development of the Company’s overall labour force to execute the corporate vision, mission and goals of the Company. In accordance with the Company’s Performance Management Program, Baja incentivises goal achievement through incentive compensation which was paid to its employees and management during Q2 2011; ● Stock-based compensation: $5.5 million ($1.0 million in 2010) – the increase predominantly relates to options granted to new employees and new board members, as well as the vesting of options granted in November of 2010 to employees and directors; Baja Mining Corp. MD&A Q4 2011 7 ● Depreciation: $1.6 million ($0.4 million in 2010) – the increase relates predominantly to office leasehold improvements and office equipment which are in use at the Company’s corporate head office in Vancouver as well as software purchased and in use at the Boleo Project. Depreciation related to assets in use for the development of the Project continues to be capitalized; ● Professional and consulting fees: $2.6 million ($1.7 million in 2010) – the increase primarily relates to the cost of compliance with regulatory reporting requirements and documentation of entity-wide policies and procedures. Due to the closing of the Company’s senior and subordinated debt financing in late 2010, coupled with the adoption of IFRS in early 2011, the cost of the Company’s audit and non-audit services increased. The Company also involves subject-matter experts in valuing the Company’s various complex financial instruments, as reflected in the Company’s consolidated financial statements for the year ended December 31, 2011; and ● Impairment charge: $2.7 million ($Nil in 2010) – the impairment is related to equipment previously purchased during 2008 that will not be used or that may have limited benefit in the construction process. Other items ● Foreign exchange gain: $4.0 million (loss of $9.9 million in 2010) – during the year ended December31,2011, the Canadian dollar weakened against the US dollar, compared to a strengthening for the same period of 2010. The foreign exchange gain is primarily a result of the Baja’s (Canadian functional currency) US dollar based investment in the Boleo Project; ● Fair value gain related to derivative instruments: $40.7 million (loss of $72.7 million in 2010) – during the year ended December 31, 2011, the Company recognized fair value adjustments on its derivative contracts as follows: o $42.8 million gain on its zero cost collar copper hedge contracts, compared to a loss of $72.7 million recognized in 2010 due to a reduction in forward copper prices from the prior year compared to the Company’s call price; o $2.0 million gain on its purchase put option related to the Company’s equity cost overrun facility, which was $nil in 2010 as initial recognition was in the fourth quarter of 2010; o $3.5 million fair value adjustment due to a fair value increase since initial recognition of the Company’s mandatory prepayment derivative liability related to the Baja funding loan compared to $nil in 2010 as the Company did not draw on the Baja funding loan until 2011; and o $0.6 million fair value adjustment due to a fair value increase since initial recognition of the Company’s mandatory prepayment option related to the US Exim loan compared to $nil in 2010 as the Company did not draw on the US Exim loan until 2011; and ● Taxation expense: $2.5 million ($0.4 million in 2010) – during the second half of 2010, the Company completed an internal restructuring of its subsidiaries and subsequently amended the terms of its shareholder loans to MMB to accrue simple interest at 10% per annum (previously these loans were interest-free). As a result, Baja International, S.à r.l.recognizes the effect of the future withholding tax which would become payable at the time that MMB repays the interest accrued on its shareholder loans. Comparison of the three-month period ended December 31, 2011 to the three-month period ended December 31,2010 For the three-month period ended December 31, 2011, the Company recorded a loss attributed to its shareholders of $10.0 million or $0.03 per share (basic) as compared to a loss attributed to its shareholders of $65.5million or $0.28per share (basic) for the same period in 2010. The decrease in loss was primarily driven by the fair value gain on the Company’s zero cost collar hedge contracts of $1.5 million in the current period compared to a loss of $72.7 million for the same period of 2010, due to a reduction in forward copper prices from the prior year compared to the Company’s call price. Baja Mining Corp. MD&A Q4 2011 8 Operating expenses during the quarter ended December 31, 2011 were $5.0 million compared to $5.4 million for the same period in 2010. A summary of the most significant differences are discussed below: ● Wages: $1.3 million ($1.9 million in 2010) – the decrease in 2011 compared to the corresponding quarter in 2010 is the result of incentive compensation which was paid to employees and management following the completion of Project financing in November 2010.After taking this into account, there was a net increase in wages from 2010 to 2011, related to an increase in the Company’s overall labour force to execute the corporate vision, mission and goals of the Company. ● Stock-based compensation: $1.1 million ($0.6 million in 2010) – the increase predominantly relates to options granted to new employees and new board members, as well as the vesting of options granted in November of 2010 to employees and directors. Other items ● Foreign exchange loss: $6.1 million (loss of $10.4 million in 2010) – during the quarter ended December31, 2011 and the same period of the prior year, the Canadian dollar strengthened against the US dollar. The foreign exchange loss is primarily a result of Baja’s (Canadian functional currency) US dollar based investment in the Boleo Project; ● Fair value gain related to derivative instruments: $1.5 million (loss of $72.7 million in 2010) – during the three-months ended December 31, 2011, the Company recognized fair value adjustments on its derivative contracts as follows: o $3.3 million gain on its zero cost collar copper hedge contracts, compared to a loss of $72.7 million recognized in 2010 due to a reduction in forward copper prices from the prior year compared to the Company’s call price; o $0.9 million loss on its purchase put option related to the Company’s equity cost overrun facility, which was $nil in 2010 as initial recognition was in the fourth quarter of 2010; o $0.3 million fair value adjustment due to a fair value increase since initial recognition of the Company’s mandatory prepayment derivative liability related to the Baja funding loan compared to $nil in 2010 as the Company did not draw on the Baja funding loan until 2011; and o $0.6 million fair value adjustment due to a fair value increase since initial recognition of the Company’s mandatory prepayment option related to the US Exim loan compared to $nil in 2010 as the Company did not draw on the US Exim loan until 2011; and ● Taxation expense: $0.8 million ($0.4 million in 2010) - during the second half of 2010, the Company completed an internal restructuring of its subsidiaries and subsequently amended the terms of its shareholder loans to MMB to accrue simple interest at 10% per annum (previously these loans were interest-free). As a result, Baja International, S.à r.l.recognizes the effect of the future withholding tax which would become payable at the time that MMB repays the interest accrued on its shareholder loans. Baja Mining Corp. MD&A Q4 2011 9 Selected Annual Information USD ‘000s USD ‘000s CAD ‘000s Income (loss for the year attributable to shareholders of the Company ) ) - Basic ) ) - Diluted ) ) Total assets Total non-current financial liabilities The Company’s annual financial results as at and for the years ended December 31, 2011 and 2010 have been prepared in accordance with IFRS.As the Company’s IFRS transition date was January 1, 2010, the summarized annual financial results as at and for the year ended December 31, 2009 have not been restated and have been prepared in accordance with Canadian GAAP. The Company’s presentation currency is USD.The functional currency of Baja Mining Corp. is the Canadian dollar, the functional currency of MMB, Baja International, S.à r.l. and Boleo International, S.à r.l is the US dollar, while the functional currency of Desarrollos y Servicios Costeros, S.A. de C.V. and Servicios y Desarrollos Meseta Central, S.A. de C.V. is the Mexican Peso. In accordance with Canadian GAAP, the Company’s presentation currency and functional currency was the Canadian dollar. The increase in total assets from 2009 to 2011 is consistent with the stage of development and construction of the Boleo Project.The Company completed project financing for the Boleo Project during 2010, which led to an increase in total assets as the Company was able to focus on the development of the Project.The increase in total non-current financial liabilities is the result of completing project financing during 2010. The Company continued with strategic development initiatives during 2009 and into 2010, operating costs increased in support thereof. Furthermore, the Company recognized a significant increase in stock based compensation during the year 2009, following a repricing of outstanding stock options in the second quarter. In addition, the Company incurred a loss on the disposal of certain electrical equipment during the third quarter of 2009. During 2010, the Company recorded significant non-cash adjustments through the statement of operations related to the measurement of the refundable deposit liability and fair value adjustment on derivative liabilities recognized by the Company on the hedge instruments entered into during December 2010.These represent the primary reasons for the significant increase in loss from 2009 to 2010. A discussion of income (loss) for the year attributable to shareholders for 2011 is included in Review of Quarterly Results. Baja Mining Corp. MD&A Q4 2011
